     Case 2:19-cv-00525 Document 1 Filed 07/17/19 Page 1 of 9 PageID #: 1




                 IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  AT CHARLESTON


MALENA MEADOWS,
JESSICA ABSHIRE,
LESLIE SMITH, and
HEATHER ADKINS,

            Plaintiffs,

v.                                                                2:19-cv-00525
                                                 Civil Action No:_____________

                                                 (Judge____________________)


AMMAR KRAYEM, in his individual
capacity, AM & GH LLC dba Grano,
KAL PRO LLC dba Grano, K STAR LLC,
SANA SAID SULIMAN, in her individual
capacity and ADHAM KALOU, in his
individual capacity,

            Defendants.

                                     COMPLAINT


     Plaintiffs allege and say as follows:

1.   This is an action brought by the Plaintiffs on behalf of themselves and others

     similarly situated to recover damages due and owing to them as a direct result of

     the defendants' violation of Federal law known as the Fair Labor Standards Act

     for failure to pay minimum wage to employees pursuant to 29 U.S.C. 206, Fair

     Labor Standards Act, Section 6.

2.   This is an action for money damages, liquidated damages equal to the amount

     owed, costs, injunctive relief, and attorneys' fees and other relief as a result of
     Case 2:19-cv-00525 Document 1 Filed 07/17/19 Page 2 of 9 PageID #: 2




     Defendant AM & GH LLC’s violation of 29 U.S.C 2016, all of which resulted in a

     judgment in favor of the plaintiffs, entered on August 15, 2018. Further, this is an

     action against the defendants under 29 U.S.C. 215, for their actions in assisting

     or attempting to assist the defendant, AM & GH LLC from paying monies due and

     owing to the plaintiffs for as the result of the defendant, AM & GH LLC’s violation

     of 29 U.S.C. 206 as set forth in the prior judgment referenced herein.

3.   The plaintiff, Malena Meadows at all times material hereto, was a citizen and

     resident of Kanawha County, West Virginia and was employed by AM & GH LLC.

4.   The plaintiff, Jessica Abshire at all times material hereto, was a citizen and

     resident of Kanawha County, West Virginia and was employed by AM & GH LLC.

5.   The plaintiff, Leslie Smith at all times material hereto, was a citizen and resident

     of Kanawha County, West Virginia and was employed by AM & GH LLC.

6.   The plaintiff, Heather Adkins at all times material hereto, was a citizen and

     resident of Kanawha County, West Virginia and was employed by AM & GH LLC.

7.   At all times alleged herein, AM & GH LLC, was a West Virginia corporation and

     qualified to do business and is doing business in Southern District of West

     Virginia, and further, AM & GH LLC operated a place of business known as

     Grano, a restaurant located in Kanawha County, West Virginia and is within the

     jurisdiction of this Court. Further, AM & GH LLC was an employer engaged in

     interstate commerce as that term is defined under the Fair Labor Standards Act.

8.   At all times alleged herein, Ammar Krayem, was an individual within the Southern

     District of West Virginia and is within the jurisdiction of this Court. Further,

     Ammar Krayem is a person as defined under the Fair Labor Standards Act.




                                          2
      Case 2:19-cv-00525 Document 1 Filed 07/17/19 Page 3 of 9 PageID #: 3




9.    At all times alleged herein, KAL PRO LLC, was a West Virginia corporation and

      is qualified to do business and is doing business in Southern District of West

      Virginia, and further, KAL PRO LLC operates a place of business known as

      Grano, a restaurant in Kanawha County, West Virginia and is within the

      jurisdiction of this Court. Further, KAL PRO LLC is a person as defined under the

      Fair Labor Standards Act.

10.   At all times alleged herein, K STAR LLC, was a West Virginia corporation and is

      qualified to do business and is doing business in Southern District of West

      Virginia and is within the jurisdiction of this Court. Further, K STAR LLC is a

      person as defined under the Fair Labor Standards Act.

11.   At all times alleged herein, Sana Said Suliman, was a person in Southern District

      of West Virginia and is within the jurisdiction of this Court. Further, Sana Said

      Suliman is a person as defined under the Fair Labor Standards Act.

12.   At all times alleged herein, Adham Kalou, was a person within the jurisdiction of

      this Court. Further, Adham Kalou is a person as defined under the Fair Labor

      Standards Act.

13.   The United States District Court for the Southern District of West Virginia has

      subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

      because it raises questions under the Federal Fair Labor Standards Act, 29

      U.S.C. § 215 and 216(b).




                                           3
      Case 2:19-cv-00525 Document 1 Filed 07/17/19 Page 4 of 9 PageID #: 4




14.   Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(c) because the

      Defendants may be found in this district and the challenged conduct occurred in

      this state.

15.   On September 23, 2015, the plaintiffs initiated a cause of action against the

      defendant, AM & GH LLC doing business as Grano in the Southern District of

      West Virginia Case Number 2:15-CV-13370 for the failure to pay wages under

      the Fair Labor Standards Act.

16.   The defendant, Ammar Krayem is the sole member of the defendant, AM & GH

      LLC.

17.   In August of 2018, the Honorable Judge Johnston was determining damages

      owed to the plaintiffs by the defendant, AM & GH LLC.

18.   In an attempt to escape a pending judgment for failure to pay wages under the

      FLSA, defendants AM & GH LLC and Ammar Krayem began to devise a scheme

      in which they would sell the assets of the defendant, AM & GH LLC, and place

      proceeds from the sale of said assets in the name of the defendant, K STAR LLC

      of which the defendant Ammar Krayem was one of two members.

19.   In order to liquidate said assets, the defendant, Ammar Krayem, entered into an

      “Agreement”, Exhibit A with the defendant, Sana Said Suliman on August 2,

      2018, in which the Grano restaurant and all of its assets would be transferred to

      the defendant Sana Said Suliman in exchange for the ownership of two houses

      valued at over $140,000.00. The agreement called for a closing date of

      September 1, 2018.




                                          4
      Case 2:19-cv-00525 Document 1 Filed 07/17/19 Page 5 of 9 PageID #: 5




20.   On August 14, 2018, a formal agreement was entered into between the

      defendant, Sana Said Suliman and the defendant, AM & GH LLC (See, Exhibit

      B).

21.   On August 15, 2018, the Honorable Judge Johnston of the Southern District of

      West Virginia denied defendant AM & GH LLC’s request to delay the case six

      months and entered an Order awarding the plaintiffs a total of $52,517.67 as a

      result of the defendant, AM & GH LLC violating the Fair Labor Standards Act.

      (See, Exhibit C).

22.   On August 20, 2018, defendant Sana Said Suliman and the defendant Adham

      Kalou, her son, then formed an LLC to place the assets to be purchased by the

      defendant, Sana Said Suliman, from the defendant, AM & GH LLC into the entity

      identified as KAL PRO LLC. (See, Exhibit D)

23.   On August 20, 2018, defendant Ammar Krayem formd an LLC to place the

      proceeds of assets sold to the defendant Sana Said Suliman from the defendant,

      AM & GH LLC into the entity identified as K STAR LLC. (See, Exhibit E)

24.   On August 31, 2018, a Bill of Sale and Assignment was entered into between the

      defendant, AM & GH LLC and the         defendant, KAL PRO LLC in which the

      defendant, KAL PRO LLC would receive all of the Inventory, Office Equipment,

      Machinery, Books, Records, Intangible Assets and all Assigned and Assumed

      Contracts along with the name “Grano” and any variations thereof and the Grano

      location from the defendant, AM & GH LLC. (See, Exhibit F)




                                         5
      Case 2:19-cv-00525 Document 1 Filed 07/17/19 Page 6 of 9 PageID #: 6




25.   On September 3, 2018, a Settlement Statement was completed in which the

      defendant, Sana Said Suliman and the defendant, KAL PRO LLC were listed as

      “sellers” and would pay to the borrowers -- defendants, AM & GH LLC and K

      STAR LLC, $140,000.00 in exchange for receiving in value $140,000.00 from the

      defendant, AM & GH LLC. (See, Exhibit G)

26.   Despite the fact that the defendant, Sana Said Suliman was paying the

      defendant, AM & GH LLC some $140,000.00 to purchase all assets and the

      name Grano from said defendant, AM & GH LLC, on or about August 31, 2018

      the defendant, Sana Said Suliman deeded over two pieces of property to the

      defendant, K STAR LLC. (See, Exhibit H)

27.   At all times the defendants Sana Said Suliman and Adham Kalou, as the only

      members of KAL PRO LLC, were aware that the plaintiffs had a pending civil

      action in the Southern District of West Virginia as a result of the defendant, AM &

      GH LLC’s failure to pay wages due under the FLSA. (See, Exhibit I)

28.   The defendant, Ammar Krayem as the sole member of AM & GH LLC, was at all

      times herein attempting to hide the assets of the defendant, AM & GH LLC to

      avoid payment to the plaintiffs.

29.   The defendants, Sana Said Suliman, Adham Kalou, and KAL PRO LLC, during

      all times herein were acting to assist the defendant, AM & GH LLC and the

      defendant, Ammar Krayem in hiding assets from the plaintiffs or in the fraudulent

      transfer of said assets.




                                           6
      Case 2:19-cv-00525 Document 1 Filed 07/17/19 Page 7 of 9 PageID #: 7




30.   The defendant, K STAR LLC was incorporated on August 20, 2018, for the sole

      purpose of hiding or fraudulently transferring the assets of the defendant, AM &

      GH LLC.



                                      COUNT ONE
                                   VIOLATION OF THE
                              FAIR LABOR STANDARDS ACT

31.   That the preceding paragraphs are realleged as if restated herein.

32.   Based on the foregoing, Defendants conduct in this regard was a violation of the

      Federal Fair Labor Standards Act 29 U.S.C. 215 which prohibits any persons

      from violating Sections 206 and 207.

33.   All of the defendants were aware that the plaintiffs either had a judgment or a

      pending judgment against their employer, the defendant, AM & GH LLC.

34.   The defendants acted in concert to deny the plaintiffs wages that were due to

      them pursuant to 29 U.S.C 206 as set forth in the Court's order attached as

      Exhibit C.

35.   The Plaintiffs are entitled to judgment against all of the defendants for the

      amount found to be due and owing by the Court along with any additional

      attorneys' fees and court costs.

36.   Based on the foregoing, Defendants conduct in this regard was a violation of the

      Federal Fair Labor Standards Act.




                                             7
      Case 2:19-cv-00525 Document 1 Filed 07/17/19 Page 8 of 9 PageID #: 8




                                     COUNT TWO
                                FRAUDULENT TRANSFER

37.   The preceding paragraphs are realleged as if restated herein.

38.   The acts of the defendants as set forth herein constitute a fraudulent transfer of

      the funds of the defendant, AM & GH LLC and as such the plaintiffs request that

      the Court order the return of said funds so that the judgment against the

      defendant, AM & GH LLC can be satisfied.



                                     COUNT THREE
                                  SUCCESSOR LIABILITY

39.   The preceding paragraphs are realleged as if restated herein.

40.   The defendant, KAL PRO LLC is a successor company of the defendant, AM &

      GH LLC and as such is liable for the judgment due and owing to the plaintiffs.


                                      COUNT FOUR
                                   INJUNCTIVE RELIEF

41.   The preceding paragraphs are realleged as if restated herein.

42.   The plaintiffs request that Court grant an injunction prohibiting the defendants

      from selling or transferring any of the assets that were paid or acquired in the

      “sale” of Grano from the defendant, AM & GH LLC to the defendant, KAL PRO

      LLC.

      WHEREFORE, the Plaintiffs demand:

         a) Judgment against the Defendants for an amount equal to judgement

             Order entered by Judge Thomas Johnston on August 15, 2018, plus

             interest;




                                           8
     Case 2:19-cv-00525 Document 1 Filed 07/17/19 Page 9 of 9 PageID #: 9




         b) Injunctive Relief prohibiting the defendants from selling or transferring any

             of the assets that were paid or acquired in the sale of Grano;

         c) Attorney fees and costs; and

         d) Such further equitable and legal relief as this Court deems just and proper.

       PLAINTIFFS DEMAND A TRIAL BY JURY.

                                                      MALENA MEADOWS, et al.
                                                      By Counsel




s/J. Michael Ranson
_____________________________
J. Michael Ranson State Bar # 3017
Cynthia M. Ranson State Bar # 4983
RANSON LAW OFFICES, PLLC
1562 Kanawha Blvd., East
Charleston, West Virginia 25311
(304) 345-1990
cmr@ransonlaw.com
jmr@ransonlaw.com


G. Patrick Jacobs, WVSB # 1867
JACOBS LAW OFFICES, PLLC
7020 MacCorkle Ave., SE
Charleston, West Virginia 25304
(304) 926-6676
pjacobs@bjblaw.com

Counsel for Plaintiffs




                                           9
